727 S.E.2d 286 (2012)
In the Matter of T.A.S.
No. 332A11-1.
Supreme Court of North Carolina.
June 25, 2012.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Geeta N. Kapur, for T.A.S.
Jessica Feierman, for Juvenile Law Center.
Katherine Lewis Parker, for ACLU of NC, et al.
Erwin Byrd, for Advocates for Children's Services of Legal Aid of NC.
Eric J. Zogry, Juvenile Defender, for N.C. Juvenile Defender.
Anita S. Earls, for Southern Coalition for Social Justice.
Mark Dorosin, for UNC Center for Civil Rights.
Christopher A. Brook, Legal Director, for ACLU of NC, et al.
Jon David, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 18th of June 2012 by ACLU of NC, et al., to Substitute Counsel:
"Motion Allowed by order of the Court in conference, this the 25th of June 2012."